Name: Council Regulation (EEC) No 457/90 of 22 February 1990 on emergency action for the supply of certain agricultural products to Poland
 Type: Regulation
 Subject Matter: Europe;  trade;  agricultural activity;  cooperation policy;  plant product
 Date Published: nan

 24. 2. 90 Official Journal of the European Communities No L 48/3 COUNCIL REGULATION (EEC) No 457/90 of 22 February 1990 on emergency action for the supply of certain agricultural products to Poland THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament ('), Whereas agricultural products should be made available to Poland to improve the food supply to the population ; whereas the Community has agricultural products in storage as a result of intervention measures and these should be used in priority for the abovementioned action ; whereas, for certain of these products, the necessary measures can, under the rules in force, be adopted by the Commission ; Whereas the action proposed is essentially humanitarian in its aim and should therefore also be based upon Article 235 of the Treaty ; Whereas the cost of the operation should ultimately be met from the appropriations allocated for cooperation with non-member countries ; Whereas it is a matter for the Commission to set detailed rules for application of the emergency action, Article 2 For implementation of the emergency action : 1 . the Community shall transfer free of charge to Poland a maximum of 300 000 tonnes of common wheat of bread-making quality available as a result of interven ­ tion measures ; 2. delivery costs shall be met by the Community and shall be determined by tendering procedure ; 3 . no export refunds shall be granted for products supplied pursuant to this Regulation and the monetary compensatory amount arrangements shall not apply. Article 3 The value of the products transferred to Poland that is to be entered in the accounts shall be determined using the procedure laid down in Article 13 of Regulation (EEC) No 729/70 (2), as last amended by Regulation (EEC) No 2048/88 (3). Article 4 1 . The Commission shall be responsible for execution of the emergency action. 2 . Detailed rules for application of this Regulation shall be adopted, as necessary, using the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 (4), as last amended by Regulation (EEC) No 201 /90 (5). Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 The Community shall, on the terms set out below, take emergency action to supply Poland with certain cereals. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 February 1990 . For the Council The President D.J. O'MALLEY (2) OJ No L 94, 28 . 4. 1970, p. 13 . (3) OJ No L 185, 15 . 7. 1988 , p. 1 . (4) OJ No L 281 , 1 . 11 . 1975, p. 1 . (*) OJ No L 22, 27. 1 . 1990, p. 7 . (') Opinion delivered on 1 6 February 1 990 (not yet published in the Official Journal).